Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of 1-8 in the reply filed on 4/20/2021 is acknowledged.
Claims 9-12 should be officially canceled. Correction is required.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1,  the recitation “the two” on line 11, “the first of the two” on line 12, “the preceding” on line 14, “the immediately” on line 17 and “the last two” on line 21 lacks clear 
Regarding claim 5, it is unclear what the “memristors” are.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-2  are rejected under 35 USC 102 (a((2) as being anticipated by Li (US 9,374,064).
Regarding claim 1,  Thomson discloses the circuit as shown on Figure 6 comprising: 
-a first two-port element  comprising a uniform impedance element (64R0)  having two ends; a first switch (unlabeled) connected to a first  of the two ends of the uniform impedance element and having an open position and a closed position; 
-a second switch (unlabeled) connected to a second of the two ends of the uniform impedance element 64R0) and having an open position and a closed position; 

-an input port (4) connected to the first two-port element configured to receive an input signal (Vin);
- an output port connected to the last two-port element configured to output the signal from the circuit element; and 
-Response to 03/24/2021 OA (RR)2 PA1409US16/806,264 a control port configured to receive a control signal  from the controller (10) setting the switches of the first two-port element and the additional two-port elements into a selected configuration of open and closed positions.  
Regarding claim 2,wherein the uniform impedance (A, B)  elements are resistors.  

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims  3-8  are rejected under 35 USC 103 (b) as being unpatentable over  Thomson (US 5,339,021).
           Thomson  discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the uniform impedance elements are field-effect transistors as called for in claim 3.  
- wherein the uniform impedance elements are capacitors as called for in claim 4.   
- wherein the uniform impedance elements are memristors as called for in claim 5.
- wherein the uniform impedance elements are diodes  as called for in claim 6.
- wherein the diodes are varactor diodes as called for in claim 3.   
-wherein the uniform impedance elements are coupled inductors as called for in claim 8.  
	However, as the well known in the art,  the transistor , MEM resistor  the capacitor, the diode, the varactor diode and inductor  are impedance components since they introduce an impedance (resistance). Thus, selecting the optimum type of the impedance components used in the circuit of Thomson  is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Thomson is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select 


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842